           Case 3:19-cr-01303-CAB Document 122 Filed 03/05/21 PageID.275 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November l, 1987)
                                V.

            muo CESAR SANTILLAN, JR. (1)                                 Case Number:        19CR1303-CAB

                                                                      DEBRA A. DiIORI
                                                                      Defendant's Attorney                 f:l.n ::i
REGISTRATION NO.                84220298
 •-                                                                                                          M~IR 0 5 2CZ1
THE DEFENDANT:
0 admitted guilt to violation of allegation(s) No.          3                                          CLEP1K US OlS';TllCT GOt1 1n


                                                                                                        a;~: ;;~Ztt;~;.E~llTY
                                                                                                                                -- -· -.1

                                                                                                BY
 D    was found guilty in violation ofallegation(s) No.
                                                           --------------
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                   Nature of Violation
                                                                                                                       '
               3                     nvl, Committed a federal, .state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                       HON. Cathy Ann Bencivengo
                                                                       UNITED STATES DISTRICT WDGE
            Case 3:19-cr-01303-CAB Document 122 Filed 03/05/21 PageID.276 Page 2 of 2

AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

DEFENDANT:               JULIO CESAR SANTILLAN, JR. (I)                                            Judgment - Page 2 of2
CASE NUMBER:             19CR1303-CAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       • at _ _ _ _ _ _ _ _ A.M.                              on
       • · as notified by the United States Marshal.
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •      on or before
       •      as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                             to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED, STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
II



                                                                                                       19CR1303-CAB
